Citation Nr: 1543495	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to May 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). In July 2015, a Travel Board hearing was held before the undersigned (at the hearing the Veteran was represented by an attorney with the Jan Dils Law Firm); a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record the Board finds that further development is necessary for proper consideration of the appeal in the matter at hand.  During the July 2015 hearing before the undersigned it was noted that the Veteran receives treatment from Appalachian Health Physicians.  In addition, the Veteran's attorney stated that the Veteran had undergone an independent psychiatric examination.  Records of the treatment and independent psychiatric examination have not been associated with the record, are suggested to be pertinent, and must be sought.

Furthermore, the Veteran testified that he lost his job with the United States Postal Service due to anxiety and then did some building work for an individual, but had not worked in more than one year.  The Veteran's testimony reasonably raises the issue of entitlement to a TDIU claim in the context of the increased rating claim, and the claim for TDIU must (with the Veteran's cooperation) be developed and addressed/adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case is REMANDED for the following:

1.  The AOJ should provide the Veteran VCAA-compliant notice regarding the claim for a TDIU rating, provide him a TDIU application from (VA Form 21-8940), and afford him opportunity to respond/complete and submit the application.

If he does so, following the further development ordered below, the AOJ should fully develop and adjudicate the claim for a TDIU rating (as part and parcel of the claim for an increased rating for the Veteran's psychiatric disability).  The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of such claim.

2.  The Veteran should be asked to identify all providers of evaluations and/or treatment he has received for a psychiatric disability since 2012 and to submit authorizations for VA to secure records of any such private evaluations and treatment, to specifically include records from Appalachian Health Physicians and the report of the private psychiatric evaluation mentioned at the hearing,.  The AOJ should secure for the record complete copies of the records of all evaluations and treatment from the providers identified.

3.  The AOJ should then arrange for a VA psychiatric examination of the Veteran to assess the current severity of his service-connected psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail, noting the presence or absence (and severity and frequency) of all symptoms listed in the criteria for ratings above 10 percent in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (and any other symptoms found, but not listed in the General Rating Formula).  The examiner should also elicit from the Veteran his report of the impact manifestations of his service connected psychiatric disability have on his occupational and daily activity/social functioning; indicate whether his reports are consistent with the findings on examination (or otherwise shown by the record; and if not, comment on the nature and extent of occupational an social impairment that with be expected given the manifestations found.. 

The examiner should include rationale with all opinions.

5.  Thereafter, the AOJ should review the record and adjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


